Name: Council Regulation (EEC) No 69/84 of 9 January 1984 fixing the guaranteed prices applicable for cane sugar originating in the overseas countries and territories for the 1983/84 delivery period
 Type: Regulation
 Subject Matter: executive power and public service;  prices
 Date Published: nan

 13 . 1 . 84 No L 10/5Official Journal of the European Communities COUNCIL REGULATION (EEC) No 69/84 of 9 January 1984 fixing the guaranteed prices applicable for cane sugar originating in the overseas countries and territories for the 1983/84 delivery period THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 136 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas, in accordance with Declaration 2 contained in the Annex to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention ('), the Community guarantees, for cane sugar originating in the overseas countries and territories mentioned in the said Annex, the same treatment as that provided for in the said Protocol ; Whereas Council Decision 80/ 1186/EEC of 16 December 1980 on the association of the overseas countries and territories with the European Economic Community (2) embodies the application of this prin ­ ciple ; whereas, in accordance with Article 4 (4) of Annex IV to that Decision , the guaranteed price is fixed annually ; whereas it is therefore necessary for the Council to fix the same guaranteed prices for cane sugar originating in the overseas countries and territories concerned, HAS ADOPTED THIS REGULATION : Article 1 For the delivery period from 1 July 1983 to 30 June 1984, the guaranteed price referred to in Article 4 (4) of Annex IV to Decision 80/ 1186/EEC shall be as ' follows : (a) for raw sugar : 44,34 ECU per 100 kilograms ; (b) for white sugar : 54,68 ECU per 100 kilograms . These prices shall refer to sugar of standard quality as defined in Community legislation , unpacked , cif free out European ports of the Community. Article 2 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1983 . I Whereas the guaranteed prices valid for the 1983/84 delivery period for cane sugar originating in the ACP States have been fixed by an Agreement in the form of an exchange of letters with the relevant ACP States ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 January 1984 . &lt; For the Council The President M. ROCARD (') OJ No L 347, 22 . 12 . 1980 , p . 1 . (2 OJ No L 361 , 31 . 12. 1980, p . 1 .